Citation Nr: 0304915	
Decision Date: 03/17/03    Archive Date: 03/24/03	

DOCKET NO.  99-11 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a heart disorder to 
include hypertension. 

3.  Entitlement to service connection for a left shoulder 
disorder. 

4.  Entitlement to service connection for residuals of a 
right ankle sprain. 

5.  Entitlement to service connection for residuals of a 
right fifth finger injury. 

6.  Entitlement to service connection for headaches. 

7.  Entitlement to service connection for a left leg 
disorder. 

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

9.  Entitlement to service connection for residuals of a 
right hand injury. 

10.  Entitlement to service connection for stress 
incontinence as secondary to a service-connected hernia. 

11.  Entitlement to special monthly pension based on being 
housebound. 

12.  Entitlement to a higher initial evaluation for residuals 
of a hernia, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
May 1972, at which time he was given a discharge under 
conditions other than honorable.  By an Administrative 
Decision, dated in December 1997, the agency of original 
jurisdiction determined that the veteran's character of 
discharge for that period of service was under honorable 
conditions and, as such, did not constitute a statutory bar 
to Department of Veterans Affairs (VA) benefits.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Newark, New Jersey, Regional Office 
(RO).  A December 1998 rating decision denied the veteran 
entitlement to service connection for a low back disorder, 
hypertension with cardiomegaly, left shoulder pain, a remote 
right ankle sprain, a fracture of the fifth digit of the 
right hand, muscle contracture headaches and a contusion of 
the left lower leg.  A May 1999 rating decision granted the 
veteran service connection for residuals of a hernia and 
rated this disability as noncompensably disabling.  A 
subsequent rating decision by the RO in September 2000 
increased the disability evaluation for the veteran's hernia 
residuals from zero percent to 10 percent.  A rating decision 
by the RO dated in January 2002 denied the veteran's claims 
for entitlement to service connection for PTSD, residuals of 
a right hand injury, stress incontinence secondary to 
service-connected hernia residuals, and entitlement to 
special monthly pension based on being housebound.

In January 2003, the veteran submitted additional evidence 
directly to the Board.  The evidence consist of recent VA 
clinical records showing evaluation of the veteran's cardiac 
symptoms, copies of the veteran's service medical records 
already on file and what appears to be copies of service 
administrative records, possibly morning reports, with 
reproduction quality so poor as to render them unreadable.  A 
written waiver of RO consideration prior to review of 
evidence submitted directly to the Board is not required.  
See 38 C.F.R. § 20.1304, effective February 22, 2002.  


FINDINGS OF FACT

1.  A low back disorder, a left shoulder disorder, residuals 
of a right ankle sprain, residuals of a right fifth finger 
injury, headaches and a left leg disorder were not manifested 
during service and are not shown to be causally or 
etiologically related to service.

2.  A heart disorder, to include hypertension, was not shown 
during service, or within one year after service, and is not 
shown to be causally or etiologically related to service.

3.  The evidence of record does not demonstrate that the 
veteran currently has a disability manifested by residuals of 
a right hand injury.

4.  The evidence of record demonstrates that the veteran does 
not currently suffer from PTSD.

5.  The evidence of record does not demonstrate that a 
disability manifested by stress incontinence was caused by or 
etiologically to a service-connected disability.

6.  The veteran is not substantially confined to his house, 
nor does he have a single disability rated at 100 percent 
along with other unrelated disabilities, which combine to at 
least 60 percent.  

7.  The veteran's service-connected hernia is not recurrent 
and is manifested by no more than tender and painful scarring 
on objective demonstration.  


CONCLUSIONS OF LAW

1.  A low back disorder, a left shoulder disorder, residuals 
of a right ankle sprain, residuals of a right fifth finger 
injury, headaches, and a left leg disorder were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2002).  

2.  A heart disorder, to include hypertension, was not 
incurred in or aggravated by service, and a cardiovascular 
disorder may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303. 3.307, 
3.309 (2002).

3.  Residuals of a right hand injury was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2002).

4.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2002).  

5.  Stress incontinence is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 5103, 5103A, 51.07(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.310(a) (2002).  

6.  The criteria for an award of special monthly pension by 
reason of being housebound have not been met.  38 U.S.C.A. 
§§ 1521, 5103, 5103A, 5107 (West 1991 & Supp. 2001);  
38 C.F.R. § 3.351 (2002).  

7.  The criteria for an increased evaluation in excess of 10 
percent for scar residuals of a hernia have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7 and Part 4, Diagnostic Code 
7338, 7804 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000.

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)(d) 
(2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  

The record reflects that the veteran and his representative 
have received the degree of notice, which is contemplated by 
law.  In this regard, VA provided the veteran and his 
representative copies of the appealed rating decisions noted 
above and statements of the case dated in May 1999, September 
2000, and September 2002.  By way of the aforementioned 
documents, they were specifically informed of the cumulative 
evidence that already had been previously provided to VA, or 
obtained by VA on the veteran's behalf, the applicable law 
and regulations, the evidence needed to support the veteran's 
claims, and the reasons for the determinations made regarding 
the veteran's claims.  Additionally, in March 2001, the RO 
sent the veteran and his representative a letter informing 
them of the VCAA, and advising them of the type of evidence 
required to substantiate his claims; and the veteran has 
responded by identifying health care providers who have 
rendered treatment pertaining to his claimed disabilities.  
The information and evidence that has been associated with 
the claims file consist of the available service medical 
records, post service medical records, including VA and 
private examination and clinical reports, records from the 
Social Security Administration, and lay assertions made the 
veteran and his representative in support of his claims.  
There is no identifiable evidence that has not been accounted 
for and the veteran and his representative have been given 
the opportunity to submit written argument.  In this context, 
the veteran's service medical records consist primarily of 
the medical examination reports for service entrance and 
separation and the related reports of medical history taken 
in conjunction with these examinations.  Efforts by the RO, 
in September 1998, to locate additional service medical 
records, if any, through the Department of the Army Office of 
the Inspector in coordination with the National Personnel 
Records Center to include a search of retained outpatient 
treatment records at medical facilities at three United 
States Army installations were negative.  In a statement of 
the case, dated in May 1999, the RO noted the unavailability 
of such records.  The statement of the case was sent to the 
veteran's last know address and was not returned by as 
undeliverable.  The Board, therefore concludes, under the 
presumption of regularity of the official acts of public 
officers, that the veteran received adequate notice that VA 
was unable to obtain any additional service medical records 
with respect to his claims.  See Marciniak v. Brown, 10 Vet. 
App. 198, 200-201 (1007).  Thus, under the circumstances of 
this case, VA has satisfied both its duties to notify and 
assist the veteran in this case, and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227 (2002).  

Factual Background

Clinical evaluation of the veteran on his March 1971 medical 
examination for service entrance and his April 1972 medical 
examination for service separation reflect no pertinent 
abnormalities.  Medical history reported by the veteran in 
connection with his March 1971 medical examination for 
service entrance included the veteran's report of occasional 
leg cramps with exertion.  Reference was also made to the 
probability of an umbilical hernia being negative.  On his 
report of medical history in connection with his April 1972 
examination for service separation, the veteran reported 
having a past and/or current history of ruptured hernia, foot 
trouble, and nervous trouble.  With respect to his hernia, he 
reported suffering an umbilical hernia at age 14.  

The pertinent post service clinical data shows that the 
veteran sustained a work-related injury in May 1979 resulting 
in complaints of back pain after attempting to lift a 
400-pound box.  He was found by his physician in July 1979 to 
have a possible herniated lumbar disc at the L5 - S1 level.  
In early September 1979 he was admitted to the St. Francis 
Medical Center with a herniated lumbar disc at L5 - S1 
diagnosed at admission.  A lumbar myelogram disclosed slight 
distortion in the region of the roots crossing L5 - S1 but no 
discernible definite abnormalities.  L5 radiculopathy and 
chronic lumbar strain were the diagnoses rendered at 
discharge.

The veteran was rehospitalized at the St. Francis Medical 
Center in mid-September 1979 for spinal headaches.  A chest 
X-ray during this hospitalization revealed no significant 
heart abnormality.  At hospital discharge in late September 
1979 it was noted that the veteran was admitted for 
headaches, which was treated with bed rest and that he was 
desirous of discharge although his headaches persisted.  He 
was discharged to be followed as an outpatient.  Spinal 
headaches was the diagnosis at discharge.

The veteran was seen by a private physician, Francis J. 
Pizzi, M.D., for followup evaluations of his headaches in 
December 1979.  At this time he complained of headaches 
especially after exertion with associated nausea.  Dr. Pizzi 
reported that it was his impression "that there is a way out 
possibility that he is intermittently leaking cerebrospinal 
fluid from the puncture site from his lumbar myelogram."  He 
started the veteran on analgesics and advised him to drink a 
lot of fluids.  When seen by Dr. Pizzi in January 1980 for 
continued complaints of headaches physical examination was 
normal and the veteran was referred to another physician for 
a general medical evaluation to see if there was any other 
etiology for his headache complaints.  

A State of New Jersey Employers' Report of Injury dated in 
June 1980 discloses that in June 1980 the veteran reinjured 
his back stepping down from the cab of delivery truck, 
slipping and falling on a cement surface.

The veteran was examined by a private physician, John S. 
Hickey, M.D., in August 1981 for continuing complaints of 
back pain and was noted to have reinjured his back in June 
1980 when he fell out of a truck.  Medical history obtained 
included the veteran's report of having an operation in the 
region of the umbilicus in childhood, as well as his history 
of back injury in May 1979.  A physical examination of the 
veteran's back was essentially normal and it was noted that 
X-rays of the back taken in May and September 1980 were 
reviewed and found to be negative for any evidence of recent 
osseous injury.  Dr. Hickey opined that the veteran had no 
functional back impairment and no permanent disability.

A private treatment record dated in October 1988 records that 
the veteran presented with complaints of neck and low back 
pain following a motor vehicle accident that month in which 
he was rear-ended by another vehicle.  X-rays in October 1980 
were interpreted to show a left lumbar scoliosis, and mild 
posterior retrolysis of L5-S1.  Lumbar and cervical strains 
were diagnosed.  

A New Jersey Department of Labor Division of Workers' 
Compensation Report, dated in January 1989, shows that the 
veteran was involved in a motor vehicle accident that month 
while attempting to park a car in a Post Office parking lot.  
Sprain in neck and joint of left shoulder were recorded as 
the related injuries sustained by the veteran.  

In April 1989 the veteran was assessed by a private physician 
as having a herniated disc at L5 - S1.  He was hospitalized 
that same month for pelvic traction and physical therapy.  
The veteran gave a history of having been involved in a motor 
vehicle accident in October 1988 and subsequent recurrent and 
persistent low back pain as well as bilateral leg pain.  A 
computer tomography scan of the lumbar spine in April 1989 
showed a large central herniation at L5 - S1.

In May 1989 the veteran was examined by a private physician, 
Anthony Eng, for complaints related to a herniated disc.  Dr. 
Eng recommended surgery for excision of the disc and noted 
that the veteran did not want to undergo such surgery.  
Dr. Eng further noted that the veteran was made aware of 
possible complications such as cauda equina syndrome with 
loss of control of bowel movements, urine and loss of sexual 
function.  He added that conservative treatment in his 
opinion is not indicated.

In a letter dated in June 1989, Gary D. Glastein, M.D., 
reported that he had examined the veteran in relation to disc 
disease at L5 - S1 and strongly believed that the veteran 
would benefit from disc excision at L5 - S1.  He further 
observed that while the veteran maintains bowel and bladder 
function he had warned the veteran about possible bladder 
symptoms.  

A private treatment record dated in July 1991 records that 
the veteran was still having trouble with his neck and left 
shoulder.  It was further recorded that the veteran's 
symptoms have been intermittent over the last couple of years 
since his motor vehicle accident.  Following physical 
examination of the left shoulder and neck, left shoulder 
impingement and cervical radiculopathy were diagnosed.  

In a letter dated in February 1992, Dr. Glastein reported 
that he first saw the veteran in June 1989 and according to 
the veteran at that time he had sustained a disc herniation 
in October 1988 and then a second injury in 1989.  Dr. 
Glastein noted that the veteran was markedly symptomatic 
after his initial injury and remained so after a second 
accident.  He added that the second accident certainly did 
aggravate the first injury.  

In March 1992 a private physician report that an MRI of the 
veteran's shoulder showed rotator cuff tendinitis or possible 
tendonosis. 

A neurological examination by a private physician, Alan R. 
Colicchio, M.D., in August 1993 resulted in a diagnostic 
impression of severe cervical and lumbosacral sprain as well 
as headache secondary to the cervical sprain. 

Dianne Connor, M.D. examined the veteran's right ankle, in 
September 1993.  Dr. Connor reported that diagnostic imaging 
revealed vascular calcification in the soft tissue 
posteriorly as well as a well corticated calcific density 
projecting distal to the medial malleolus, which she 
reported, might represent an old chip fracture or an 
accessory ossicle.  

In October 1993 the veteran was examined by a private 
physician, Michael F. Lospinuso, M.D., for complaints of back 
and right leg pain.  It was noted by Dr. Lospinuso that the 
veteran's most predominant complaint was his back pain but 
that the veteran also stated that he has had bowel and 
bladder changes and could not retain urine at times.

In testimony presented at a personal hearing in February 1994 
at the RO in connection with a collateral claim related to 
the characterization of the veteran's discharge from service, 
the veteran described injuries he allegedly sustained in 
service to his back, neck, shoulder and small finger of the 
right hand as well as his right ankle and left leg.  He 
attributed injuries to his back, shoulder and neck to moving 
and loading furniture in service and a right finger injury to 
a fall when he passed out while descending some steps.  He 
further testified that he injured his right ankle playing 
football in service.  

In December 1994 Robert E. Sulsman, D.P.M. examined the 
veteran, for complaints of pain and swelling in his feet.  
The veteran reported that he was in a motor vehicle accident 
in October 1993 and that a prior physician at that time told 
him that he had a chip fracture that was old.  The veteran 
reportedly told Dr. Sulsman that he had no previous history 
of pain or swelling prior to the motor vehicle accident and 
occasional pain and swelling since the accident.  Following 
examination contusion of the right foot and ankle as well as 
chip fracture of the right medial malleolus were the 
diagnostic impressions.  

Alan D. Deutsch, D.O, also examined the veteran in December 
1994.  Dr. Deutsch reported that the veteran was involved in 
a motor vehicle accident in December 1994 and since that time 
had been complaining of headaches.  An EEG was interpreted as 
normal.  On followup evaluation in February 1995 it was noted 
that the veteran continued to complain of headaches since his 
motor vehicle accident in December 1994.  A January 1995 
computer tomography scan of the head and an EEG also 
performed in January 1995 were both noted to be within normal 
limits.  Cervical sprain and muscle contraction headaches 
were the pertinent diagnostic impressions.  

The veteran was hospitalized in September 1995 for complaints 
of chest pain with radiation to the left arm and shortness of 
breath.  An X-ray of the chest was interpreted to reveal no 
acute cardiopulmonary disease.  Heart size was found to be 
mildly enlarged.  While hospitalized the veteran responded 
nicely to sublingual nitro and oxygen.  He was discharged 
with no further chest pain or difficulties.  Angina was the 
diagnostic impression at discharge.

A private radiology report dated in April 1995 reports that 
X-rays of the veteran's right hand and left shoulder failed 
to demonstrate any definite acute fractures.

When examined by a private physician in July 1995 for 
injuries sustained in a motor vehicle accident in April 1995 
the veteran reported that he had a past history of herniated 
disc in 1989 documented secondary to a work related injury 
and that he had sustained an exacerbation of the herniated 
disc at L5 - S1 in a motor vehicle accident, which occurred 
in August 1993.  Following examination in July 1995 herniated 
disc L5 - S1 aggravated and exacerbated in conjunction with 
contusions of the left knee and ankle were the diagnostic 
impression.

Private treatment records dated in January 1996 report that 
the veteran was involved in a motor vehicle accident in 
January 1996.  The veteran stated that he was stopped at a 
light and was struck in the side of the car.  He further 
stated that he braced his hands against the steering wheel at 
the time of the accident.  He was noted to presently complain 
of pain in both hands, right worse than left, with pain 
mostly at the base of the thumb.  Following physical 
examination significant for tenderness over both basal 
joints, bilateral basal joint synovitis was diagnosed.

In March 1997 the veteran was evaluated by a private 
physician, Laurie L. Glasser, M.D.  The veteran was noted to 
have a previous history of chronic back and leg pain with the 
progressive onset of increase in pain since a motor vehicle 
accident (not otherwise specified).

On a VA examination in February 1998 the veteran was noted on 
physical examination to have about a 2-degree lateral 
angulation at the PIP joint of the right fifth digit and a 
lack of 5 degrees of terminal extension of the same joint.  
There was no collateral instability.  With respect to his 
left shoulder it was noted that the veteran had very 
significant muscular development bilaterally in the shoulders 
and in the arms.  He had no pain on palpation of the region 
of the bicipital groove, subacromial area, or the AC joint.  
The right ankle appeared symmetric on inspection.  Range of 
motion testing was essentially normal and there was no 
significant crepitus on carrying the angle through a full 
range of motion.  The examiner noted that with respect to the 
veteran's complaints of contusions on the left leg that there 
was no residual change at this time.  Examination of the back 
revealed a limited range of motion.  There was no spinous 
tenderness or significant paraspinal spasm.  Remote fracture 
of the fifth digit of the right hand, remote right ankle 
sprain with normal clinical examination, contusion to the 
left lower leg with no residual changes, left shoulder pain 
with clinical examination revealing loss of range of motion 
and lumbosacral pain with radiculopathy and magnetic 
resonance imaging, according to the veteran, showing a 
herniated disc were the diagnostic impressions.  On a general 
medical examination in February 1998 the veteran was found to 
have hypertension, and cardiomegaly, as well as multiple 
orthopedic problems as noted above.  On a neurological 
examination in February 1998 the veteran was diagnosed with 
muscle contraction headaches.  

An X-ray of the veteran's chest in February 1998 showed the 
heart to be normal in size with no infiltrates.  An X-ray of 
the lumbosacral spine was interpreted to reveal a normal 
lumbar spine.  An X-ray of the left shoulder was interpreted 
to reveal normal left shoulder.  An X-ray of the right ankle 
was interpreted to reveal no evidence of acute fracture or 
dislocation.  Possible intracapsular bodies adjacent to the 
medial malleolus, likely post-traumatic etiology was 
diagnosed.

On a VA preventive health visit in May 1999 the veteran 
underwent a depression screening, which was reported to be 
negative for both depression and PTSD.

During a period of VA hospitalization in September 2000 for 
purposes of evaluating the veteran for anxiety or depression, 
the veteran was noted to be extremely guarded and defensive 
about having any psychiatric symptoms.  He denied any 
psychiatric history.  Following a mental status examination, 
mild anxiety disorder secondary to medical condition rule out 
secondary to psychosocial stresses was the Axis I diagnosis.

On a VA examination in April 2001 for purposes of determining 
his housebound status it was noted that the veteran had a 
history of coronary artery disease, hypertension and 
arthritis.  It was further noted that in July 1972 while in 
the military the veteran reported that he underwent repair of 
an umbilical hernia.  It was noted that at the present time 
the veteran lives alone and occasionally has someone helping 
out, buying food and cleaning his house.  It was also noted 
that the veteran was able to drive.  On physical examination 
the umbilical area revealed a horizontal scar approximately 4 
inches.  History of umbilical hernia repair during service 
was the diagnosis and the examiner stated in his medical 
opinion the veteran was not housebound due to the repair of 
his umbilical hernia during service.

The veteran was also provided a post-traumatic stress 
disorder examination in April 2001.  The veteran reported as 
medical history that he was in the Army from 1971 to 1972 and 
served as an accountant for the First Calvary, 2nd Division.  
He said he had an undesirable discharge.  With respect to 
stresses the veteran said that his colleagues constantly 
bullied him because of his poor reading and writing ability.  
He also said that there was a time in which he got into an 
altercation with another soldier and "hit him."  Following 
mental status examination depression, not otherwise specified 
was the Axis I diagnosis.

On a VA orthopedic examination in May 2001 the veteran was 
noted to have a normal examination of the right hand and a 
fixed extension of 10 degrees of the PIP joint of the little 
finger of the right hand.  On a genitourinary examination in 
May 1972 the veteran said he underwent repair of an umbilical 
hernia in July 1972 and since that time has had severe pain 
in that area.  He also said that since the operation he 
developed incontinence of urine.  Following examination in 
which the veteran was noted to wear a corset belt for 
abdominal and ventral support as well as electros of a TENS 
unit attached to the skin around the umbilicus with no 
visible herniation in the area, status post repair of 
umbilical hernia, persistent severe pain and urinary 
incontinence, stress in type, possible secondary to repair of 
umbilical hernia was the diagnostic assessment.  The 
examining physician added with respect to his diagnostic 
assessment of the secondary urinary incontinence question 
that he could not fully understand this connection.

VA clinical records received by the Board in January 2003 
show that the veteran was hospitalized in September 1998 for 
complaints of left-sided chest pain.  He was initially 
managed with three sublingual nitrogen tablets then admitted 
to the Coronary Care Unit to rule out unstable angina and 
myocardial infarction.  He quickly improved and became chest 
pain free.  He was discharged with a principal diagnosis of 
unstable angina and hypertension.  He again presented to VA 
in September 2000 with complaints of chest pain and was 
hospitalized and started on a nitroglycerin drip.  He 
subsequently signed out against medical advice after refusing 
further work-up indicating that he desired to seek private 
treatment.  The veteran underwent further VA evaluation for 
complaints of continuing substernal chest pain in November 
2002.  He was assessed as having ischemic heart disease and 
scheduled for cardiac catheterization.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Additionally 
service connection may be granted for a disease diagnosed 
after discharge when all the evidence including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, 
where a veteran served for 90 days or more during a period of 
war or during peacetime after December 31, 1946, and specific 
diseases, to include cardiovascular disease, become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of disease during the period of service.  38 C.F.R. 
§§ 3.307, 3.309 (2002).  


I.  Service Connection for a Low Back Disorder, a Heart 
Disorder
to Include Hypertension, a Left Shoulder Disorder, Residuals 
of a
Right Ankle Sprain, Residuals of a Right Fifth Finger Injury,
Headaches, and a Left Leg Disorder

The Board can find no competent evidence demonstrating that 
any of the above disorders were ever demonstrated in service 
or result from events therein.  While the veteran avers that 
his current disabilities have their onset in service and has 
testified as to injuries sustained therein, the veteran's 
medical examination for service discharge is negative for any 
pertinent complaints, findings and/or diagnoses.  Post 
service medical records are also silent for any clinical 
findings referable to the above disorders until many years 
subsequent to service.  The absence of any medical records of 
a diagnosis or treatment or symptoms of these disorders for 
many years after service is evidence highly probative against 
the claim.  With respect to the veteran's current back 
disorder, left shoulder disorder, left leg disorder and 
headaches the post service clinical records show that these 
specific disorders are of post service origin and result from 
injuries sustained by the veteran at the work place or in 
motor vehicle accidents.  

The first evidence of the presence of any of the above 
disorders is too remote from service to support the claim 
they are service related absent competent medical evidence of 
such a relationship.  

In order for service connection for a particular disability 
to be granted, a claimant must establish he or she has this 
disorder and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some manifestation of the disability during service.  
Marcado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Here 
there is no such competent evidence of these disorders in 
service or a nexus between these disorders and events 
therein.  The veteran statements attributing his disabilities 
to service are not competent for that purpose.  There is no 
indication that the veteran possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995). 

As there is no competent evidence of record relating the 
veteran's claimed disabilities (i.e., low back disorder, left 
shoulder disorder, residuals of a right ankle sprain, 
residuals of a right finger injury, headaches, leg disorder, 
and/ or a heart disorder including hypertension) to service 
in any way, or indicating that a cardiovascular disorder was 
manifested within the initial post service year, a basis upon 
which to grant service connection for these disorders has not 
been presented.  Accordingly, the appeal as these claims are 
denied.

II.  Service Connection for Residuals of a Right Hand Injury

A claim of service connection must be accompanied by medical 
evidence, which establishes that the veteran presently has 
the claimed disability.  Absent proof of a present 
disability, there can be no valid claim.  See, e.g., Warmhoff 
v. Brown, 8 Vet. App. 517 (1996) (It is well settled that 
there must be evidence of a present disability for service 
connection to be awarded); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
instances have resulted in disability).  See 38 U.S.C.A. 
§ 1110.

Here, the evidence of record does not indicate that the 
veteran has a currently diagnosed disorder involving the 
right hand, or that he reported an injury to the right hand 
when he was examined for purposes of separation from service.  
Moreover, while the veteran has complained of right hand 
pain, and while the record indicates that the veteran 
sustained an injury to his right hand during a motor vehicle 
accident in January 1996 (when examined by VA in May 2001), 
an x-ray of the right hand was interpreted to be normal.  The 
clinical examination of the right hand disclosed functional 
deficits involving only the right little finger of the PIP 
joint.  Although a diagnosis of right hand pain was indicated 
in a VA examination report of May 2001, it is well to observe 
that "pain" alone without a diagnosis or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez v. Benitez v. West, 13 Vet. App. 282, 
285 (1999).  Thus, absent a confirmed diagnosis of an 
identifiable disability, the subjective complaints of pain 
related to the veteran's right hand, without connection to an 
underlying condition and a medical nexus to service, are 
insufficient to warrant a grant of service connection.

III.  Service Connection for PTSD 

To establish service connection for PTSD, there must 
generally be (1) a current medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed inservice stressor); 
(2) credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
specific claimed inservice stressor.  38 C.F.R. § 3.304(f).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for PTSD.  As stated above, 
one of the requirements for establishing service connection 
for PTSD is a current medical diagnosis of PTSD.  38 C.F.R. 
§ 3.304(f).  Without such diagnosis, the claim fails.  Here, 
the veteran has not brought forth any evidence of a diagnosis 
of PTSD.  In fact, there is evidence to the contrary.  When 
seen by VA in May 1999 for purposes of preventive health 
education, the veteran was assessed as being negative for a 
diagnosis of PTSD on a VA depression screen.  Similarly, when 
examined by a VA psychiatrist in April 2001 for purposes of 
ascertaining whether he suffers from PTSD, the psychiatrist 
noted that the veteran had symptoms of depression and 
depression was the sole diagnosis.  Because the evidence 
establishes that the veteran does not have PTSD, see, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Board 
finds that the preponderance of the evidence is against the 
claim for service connection PTSD.  Accordingly, the appeal 
as to this claim is denied 


III.  Service Connection for Stress Incontinence Secondary to
Service-Connected Hernia Residuals

It is the veteran's contention that he has stress 
incontinence causally or etiologically related to his 
service-connected hernia residuals.  

Under the applicable criteria, service connection may be 
granted for a disability, which is proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Also the United States Court of Veterans Appeals 
for Veterans Claims (Court) has held that secondary service 
connection on the basis of aggravation is permitted under 
38 U.S.C.A. § 3.310 and compensation is payable for the 
degree of aggravation of a nonservice-connected disability 
caused by a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).  

Here, the post service medical records show that the veteran 
developed problems with urine retention in the early 1990's.  
Several private physicians previous to that had informed him 
that he could anticipate such problems stemming from his 
existing back disorder absent surgery for a herniated disc.  

Although the veteran asserts that his urinary incontinence is 
related to his service-connected hernia residuals, as a lay 
person without medical expertise of training, his statements 
alone are insufficient to establish a nexus between his 
urinary incontinence and his service-connected hernia 
residuals.  

In this regard, the Board notes that as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1).  
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 15 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As part of the development of the claim, a VA physician 
examined the veteran in May 2001.  The physician noted the 
veteran's self-report of medical history of a hernia repair 
in service and subsequent development of incontinence since 
this alleged surgery.  Following a physical examination, the 
VA physician diagnosed urinary incontinence but was equivocal 
in relating this problem to the veteran's hernia disorder 
indicating that it was possible but beyond his ability to 
understand.

The Board finds that the opinion rendered by the VA examiner 
as to the relationship contended in addition to being based 
on a false factual predicate (the claim of incontinence since 
service) is no more than speculative.  The Court has held 
that medical evidence must be more than speculative.  Bostain 
v. West, 11 Vet. App. 124 (1998); Permer v. Brown, 5 Vet. 
App. 237, 241 (1993); and Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993) (wherein the Court held that where a physician 
is unable to offer a definite causal relationship that 
opinion may not be utilized in establishing service 
connection as such an opinion is nonevidence).

The competent evidence in this case suggests that the 
veteran's current urinary incontinence is attributable to his 
back disorder.  While the veteran may believe that his 
urinary incontinence is attributable to his service-connected 
hernia disability his lay assertions alone are not competent 
evidence for establishing secondary service connection for 
stress incontinence.

The Board is satisfied on the basis of the evidentiary record 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for stress incontinence 
on a secondary basis and, thus, the claim must be denied.

IV.  Special Monthly Pension Based on Being Housebound

Increased compensation benefits are payable to a person who 
is entitled to nonservice-connected pension benefits who is 
not in need of regular aid and attendance benefits, if it is 
shown that the veteran has a single permanent disability 
rated 100 percent disabling as either additional service-
connected disability or disabilities ratable at 60 percent or 
more or is permanently housebound by reason of service-
connected disability or disabilities.  38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.351(d).  A veteran is "permanently 
housebound" when he is substantially confined to his house 
(ward or clinical areas, if institutionalized) or immediate 
premises due to service-connected disabilities.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.351(d)(2).

In this case, the evidence of record does not show that the 
veteran is housebound.  The veteran's sole service-connected 
disability consists of hernia residuals rated 10 percent 
disabling since January 1999.  The evidence, including an 
opinion rendered by a VA physician in May 2001, does not 
suggest that the veteran's hernia residuals in any way 
impedes his ability to leave his home.  As the evidence does 
not show that the veteran has service-connected disability 
sufficiently severe as to warrant the benefit sought or that 
his service-connected disability causes him to be confined to 
his house, the benefit sought is not warranted.  

V.  A Higher Initial Rating for Residuals of a Hernia

In general disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent as far 
as can practicably be determined the average impairment of 
earning capacity caused by a given disability.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  In a claim of disability with the disability 
rating assigned contemporaneous to a grant of service 
connection, as in the case here, facts if a particular case 
may require assignment of a separate disability rating for 
separate time periods, a practice known as "staged" 
ratings.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected hernia residuals are rated 
under Diagnostic Code 7338-7804 (a hyphenated code is used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluations assigned).  See e.g. 38 C.F.R. § 4.20, 4.27 
(2002).  Diagnostic Code 7338 is for inguinal hernia, and 
under applicable criteria, a zero percent evaluation is 
warranted for inguinal hernia, small reducible, or without 
true hernia protrusion.  A 10 percent evaluation is warranted 
for inguinal hernia, postoperative recurring, readily 
reducible and well supported by truss or belt.  A 30 percent 
evaluation is warranted for inguinal hernia, small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible.  A 60 percent 
evaluation is warranted for inguinal hernia, large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  Diagnostic Code 7338.  

Under Diagnostic Code 7804, a 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7804.  Scars may 
also be evaluated for limitation of the function of the body 
affected.  Diagnostic Code 7805.  In September 2000 the 
veteran's rating for his hernia residuals was increased to 10 
percent, effective January 12, 1999, the effective date of 
the grant of service connection for this disorder.  During a 
VA examination in February 1998 the veteran's skin was 
characterized as normal and there was no clinical evidence of 
a hernia.  

VA progress notes dated in July 1999 and December 1999 noted 
the veteran's complaints of pain at the site of his hernia 
repair.  The latter examination also disclosed the hernia 
incision to be well healed with slight skin redundancy at the 
right edge of the incision.  No hernia was appreciated 
although pain was noted.  On his most recent VA examination 
in May 2001 there was no evidence of any recurrent hernia or 
that his scar was other than painful.  Based on the evidence 
on file, the veteran's current 10 percent evaluation 
adequately contemplates the 


symptomatology objectively demonstrated.  There is no 
evidence that he has limitation of function as a result of 
his scar.  Therefore, an increased evaluation is not 
warranted in this case.

In summary, it is the conclusion of the Board that there is 
no symptomatology related to the service-connected hernia 
residuals that would provide a higher rating and as such, the 
higher rating is not assigned.  The evidence is not so evenly 
balanced as to give rise to a reasonable doubt.  38 C.F.R. 
§ 4.3. 


(CONTINUED ON NEXT PAGE) 


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a heart disorder, to 
include hypertension, is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for residuals of a right 
ankle sprain is denied.

Entitlement to service connection for residuals of a right 
fifth finger injury is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a left leg disorder is 
denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for residuals of a right 
hand injury is denied.

Entitlement to service connection for stress incontinence as 
secondary to a service-connected hernia is denied.

Entitlement to special monthly pension based on being 
housebound is denied.

Entitlement to a higher evaluation for residuals of a hernia, 
currently rated 10 percent disabling is denied.

		
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

